UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6210



WESLEY REX JONES,

                                            Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-02-130-7)


Submitted:   May 27, 2003                   Decided:   June 13, 2003


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wesley Rex Jones, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Wesley Rex Jones seeks to appeal the district court’s order

dismissing as untimely his petition for habeas corpus relief, 28

U.S.C. § 2254 (2000).         This court may grant a certificate of

appealability only if the appellant makes a substantial showing of

the denial of a constitutional right.          28 U.S.C. § 2253(c)(2)

(2000).   Where, as here, a district court dismisses a motion to

vacate on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”             Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001).          We have

independently reviewed the record and conclude that Jones has not

made the requisite showing.      See Miller-El v. Cockrell, 123 S. Ct.

1029 (2003).

      We deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED


                                    2